89 F.3d 837
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William P. VICARY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-2145.
United States Court of Appeals, Sixth Circuit.
June 19, 1996.

Before:  WELLFORD, BOGGS, and COLE, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals a district court judgment denying his motion to vacate sentence filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
William P. Vicary was tried by a jury and convicted of conspiring to defraud the United States in violation of 18 U.S.C. § 371.   The district court sentenced Vicary to 30 months in prison and a $35,000 fine.   On appeal, this court affirmed Vicary's conviction and sentence.   United States v. Zack, Nos. 91-2150, 92-1008, 1993 WL 8744 (6th Cir.  Jan. 19, 1993) (per curiam).   Subsequently, the district court reduced Vicary's sentence to 18 months in prison on the motion of the government.   Significantly, Vicary has completely served this sentence for conspiracy to defraud the government;  however, as a result of this conviction, Vicary's parole was revoked for a 1983 drug conviction for which he is now serving an unspecified sentence.


3
In his motion to vacate his fully served sentence, Vicary claimed that his attorney rendered ineffective assistance in relation to the conspiracy to defraud conviction, because counsel did not object to inaccuracies in his presentence investigation report (PSI) that adversely affected his parole status for the 1983 drug conviction.   The district court denied Vicary's motion.   Vicary appeals that judgment.


4
Upon review, we affirm the district court's judgment because Vicary has not shown that he is sufficiently in custody to challenge the conviction for which he has completely served the sentence.  See United States v. Watroba, 56 F.3d 28, 29 (6th Cir.), cert. denied, 116 S.Ct. 269 (1995).   Vicary's challenge, if any, lies to his prior drug conviction and fifteen year sentence.


5
Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.